
	

116 HR 790 : Federal Civilian Workforce Pay Raise Fairness Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 790
		IN THE SENATE OF THE UNITED STATES
		January 31, 2019ReceivedAN ACT
		To provide for a pay increase in 2019 for certain civilian employees of the Federal Government, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Civilian Workforce Pay Raise Fairness Act of 2019. 2.Pay increase for certain Federal Government employees in 2019 (a)Statutory pay systemsFor calendar year 2019, the percentage adjustment under section 5303 of title 5, United States Code, in the rates of basic pay under the statutory pay systems (as defined in section 5302 of such title) shall be 2.6 percent.
 (b)Prevailing rate employeesNotwithstanding the wage survey requirements under section 5343(b) of title 5, United States Code, for fiscal year 2019, the rates of basic pay (as in effect on the last day of fiscal year 2018 under section 5343(a) of such title) for prevailing rate employees in each wage area and the rates of basic pay under sections 5348 and 5349 of such title shall be increased by 2.6 percent.
 (c)Senior Executive Service career appointeesFor calendar year 2019, the rate of basic pay for any career position within the Senior Executive Service or the FBI–DEA Senior Executive Service (as that term is defined in section 3151(a) of title 5, United States Code) shall be the rate of pay for any such position on December 31, 2018, increased by 2.6 percent.
 (d)Senior-Level and Scientific and Professional positionsFor calendar year 2019, the rates of basic pay for any senior-level and scientific and professional position under section 5376 of title 5, United States Code, shall be the rate of pay for any such position on December 31, 2018, increased by 2.6 percent.
 (e)Excepted serviceFor calendar year 2019, the rate of basic pay for any position in the excepted service (as that term is defined by section 2103 of title 5, United States Code) shall be the rate of pay for any such position on December 31, 2018, increased by 2.6 percent.
 (f)Secret Service employeesFor calendar year 2019, the rate of basic pay of any employee of the United States Secret Service provided under chapter 102 of title 5, United States Code, who did not receive a pay increase by operation of subsections (a) through (e) shall be increased by 2.6 percent.
 (g)NASA employeesFor calendar year 2019, the rate of basic pay of any employee of the National Aeronautics and Space Administration provided under chapter 98 of title 5, United States Code, who did not receive a pay increase by operation of subsections (a) through (e) shall be increased by 2.6 percent.
 (h)IRS employeesFor calendar year 2019, the rate of basic pay of any employee of the Internal Revenue Service provided under chapter 95 of title 5, United States Code, who did not receive a pay increase by operation of subsections (a) through (e) shall be increased by 2.6 percent.
			(i)Application
 (1)In generalThe adjustments in pay made under this Act shall apply beginning on the date of enactment of this Act.
 (2)Other adjustments permitted; limitsNothing in this Act shall be construed to— (A)limit any other increase, including allowances, performance awards, or bonuses, otherwise permitted under law to any a rate of pay adjusted under this Act; or
 (B)waive any provision of law, rule, or regulation, including section 5307 of title 5, United States Code, limiting total aggregate pay.
					Passed the House of Representatives January 30, 2019.Karen L. Haas,Clerk
